On motion for imposition of punishment for contempt. A1 Doerger must purge himself of contempt or an order for his incarceration will issue, effective June 14, 1993. The contemnor shall purge himself by appearing before the Cincinnati Bar Association pursuant to its subpoena duces tecum, by producing documents as directed in the subpoena duces tecum, and by testifying in response to the bar association’s questions. If the contemnor fails to purge himself, he shall be incarcerated until such time as he fully complies with the orders of this court.
Wright, J., dissents and would fine the contemnor $1,000, which fine would be referred to the Attorney General for collection.